          Case 2:20-cv-00995-TSZ Document 12 Filed 10/05/20 Page 1 of 10




 1                                                                         The Honorable Thomas S. Zilly

 2

 3

 4
                               UNITED STATES DISTRICT COURT
 5                            WESTERN DISTRICT OF WASHINGTON
                                        AT SEATTLE
 6
     MELISSA CHINN,
 7
                                                          No. 2:20-cv-00995-TSZ
 8                                     Plaintiff,
                                                          STIPULATED MOTION AND
 9          v.                                            PROTECTIVE ORDER
10   WHIDBEY PUBLIC HOSPITAL
     DISTRICT d/b/a WHIDBEY HEALTH
11
     MEDICAL CENTER,
12
                                     Defendant.
13

14

15   1.     PURPOSES AND LIMITATIONS

16          Discovery in this action is likely to involve production of confidential, proprietary, or

17   private information for which special protection may be warranted. Accordingly, the parties

18   hereby stipulate to and petition the court to enter the following Stipulated Protective Order.

19   The parties acknowledge that this agreement is consistent with LCR 26(c). It does not confer

20   blanket protection on all disclosures or responses to discovery, the protection it affords from

21   public disclosure and use extends only to the limited information or items that are entitled to

22   confidential treatment under the applicable legal principles, and it does not presumptively

23   entitle parties to file confidential information under seal.

24   2.     “CONFIDENTIAL” MATERIAL

25          “Confidential” material shall include the following documents and tangible things

26   produced or otherwise exchanged:


      STI P. M OT. A ND P RO T ECTI VE O RD E R              SCHROETER GOLDMARK & BENDER
                                                             500 Central Building ● 810 Third Avenue ● Seattle, WA 98104
      -1                                                             Phone (206) 622-8000 ● Fax (206) 682-2305
      (No. 2:20-CV-00995-TSZ)
          Case 2:20-cv-00995-TSZ Document 12 Filed 10/05/20 Page 2 of 10




 1
            (a)     Any material containing, disclosing, or otherwise implicating personal
 2
                    healthcare information;
 3
            (b)     Any material related to the credentialing process for a health care provider,
 4
                    including but not limited to, doctors, nurses, ARNP’s, technicians, and/or other
 5
                    specialists;
 6
            (c)     Defendant Whidbey Health Medical Center’s non-public financial data,
 7
                    including but not limited to annual budgets, salary and compensation
 8
                    information, financial statements related to Whidbey Health and its facilities,
 9
                    tax filings and associated documents, and any financial information related to
10
                    joint ventures or other collaborative projects;
11
            (d)     Personal financial data related to Plaintiff Melissa Chinn including tax,
12
                    accounting, and personal banking records and information;
13
            (e)     Employee personnel records, including non-public disciplinary records;
14
            (f)     All non-public proprietary information, including but not limited to any
15
                    materials related to trade secrets, unpublished patent applications, trade secrets,
16
                    or non-public intellectual property;
17
            (g)     Other material that is designated confidential by agreement of the parties, by
18
                    court order, or by statute.
19
     3.     SCOPE
20
            The protections conferred by this agreement cover not only confidential material (as
21
     defined above), but also (1) any information copied or extracted from confidential material;
22
     (2) all copies, excerpts, summaries, or compilations of confidential material; (3) any discovery
23
     response, written or verbal, that includes confidential material; (4) any testimony,
24
     conversations, or presentations by parties or their counsel that might reveal confidential
25
     material.
26


      STI P. M OT. A ND P RO T ECTI VE O RD E R             SCHROETER GOLDMARK & BENDER
                                                            500 Central Building ● 810 Third Avenue ● Seattle, WA 98104
      -2                                                            Phone (206) 622-8000 ● Fax (206) 682-2305
      (No. 2:20-CV-00995-TSZ)
          Case 2:20-cv-00995-TSZ Document 12 Filed 10/05/20 Page 3 of 10




 1
            However, the protections conferred by this agreement do not cover information that is
 2
     in the public domain or becomes part of the public domain through trial or otherwise.
 3
     4.     ACCESS TO AND USE OF CONFIDENTIAL MATERIAL
 4
            4.1.    Basic Principles. A receiving party may use confidential material that is
 5
     disclosed or produced by another party or by a non-party in connection with this case only for
 6
     prosecuting, defending, or attempting to settle this litigation. Confidential material may be
 7
     disclosed only to the categories of persons and under the conditions described in this
 8
     agreement. Confidential material must be stored and maintained by a receiving party at a
 9
     location and in a secure manner that ensures that access is limited to the persons authorized
10
     under this agreement.
11
            4.2.    Disclosure of “CONFIDENTIAL” Information or Items. Unless otherwise
12
     ordered by the court or permitted in writing by the designating party, a receiving party may
13
     disclose any confidential material only to:
14
                    (a)      the named parties in this matter, including the receiving party’s counsel
15
     of record in this action, as well as employees of counsel to whom it is reasonably necessary to
16
     disclose the information for this litigation;
17
                    (b)      the officers, directors, and employees (including in house counsel) of
18
     the receiving party to whom disclosure is reasonably necessary for this litigation, unless the
19
     parties agree that a particular document or material produced is for Attorney’s Eyes Only and
20
     is so designated;
21
                    (c)      experts and consultants to whom disclosure is reasonably necessary for
22
     this litigation and who have signed the “Acknowledgment and Agreement to Be Bound”
23
     (Exhibit A);
24
                    (d)      the court, court personnel, and court reporters and their staff;
25
                    (e)      copy or imaging services retained by counsel to assist in the duplication
26
     of confidential material, provided that counsel for the party retaining the copy or imaging


      STI P. M OT. A ND P RO T ECTI VE O RD E R              SCHROETER GOLDMARK & BENDER
                                                             500 Central Building ● 810 Third Avenue ● Seattle, WA 98104
      -3                                                             Phone (206) 622-8000 ● Fax (206) 682-2305
      (No. 2:20-CV-00995-TSZ)
          Case 2:20-cv-00995-TSZ Document 12 Filed 10/05/20 Page 4 of 10




 1
     service instructs the service not to disclose any confidential material to third parties and to
 2
     immediately return all originals and copies of any confidential material;
 3
                     (f)     during their depositions, witnesses in the action to whom disclosure is
 4
     reasonably necessary and who have signed the “Acknowledgment and Agreement to Be
 5
     Bound” (Exhibit A), unless otherwise agreed by the designating party or ordered by the court.
 6
     Pages of transcribed deposition testimony or exhibits to depositions that reveal confidential
 7
     material must be separately bound by the court reporter and may not be disclosed to anyone
 8
     except as permitted under this agreement;
 9
                     (g)     the author or recipient of a document containing the information or a
10
     custodian or other person who otherwise possessed or knew the information; and
11
                     (h) the employees and/or representatives for any insurer for the parties, to the
12
     extent the disclosure is or may be related to coverage afforded the receiving party by the insurer
13
     for any of the claims herein;
14
             4.3.    Filing Confidential Material. Before filing confidential material or discussing
15
     or referencing such material in court filings, the filing party shall confer with the designating
16
     party, in accordance with Local Civil Rule 5(g)(3)(A), to determine whether the designating
17
     party will remove the confidential designation, whether the document can be redacted, or
18
     whether a motion to seal or stipulation and proposed order is warranted. During the meet and
19
     confer process, the designating party must identify the basis for sealing the specific
20
     confidential information at issue, and the filing party shall include this basis in its motion to
21
     seal, along with any objection to sealing the information at issue. Local Civil Rule 5(g) sets
22
     forth the procedures that must be followed and the standards that will be applied when a party
23
     seeks permission from the court to file material under seal. A party who seeks to maintain the
24
     confidentiality of its information must satisfy the requirements of Local Civil Rule 5(g)(3)(B),
25
     even if it is not the party filing the motion to seal. Failure to satisfy this requirement will result
26


      STI P. M OT. A ND P RO T ECTI VE O RD E R               SCHROETER GOLDMARK & BENDER
                                                               500 Central Building ● 810 Third Avenue ● Seattle, WA 98104
      -4                                                               Phone (206) 622-8000 ● Fax (206) 682-2305
      (No. 2:20-CV-00995-TSZ)
          Case 2:20-cv-00995-TSZ Document 12 Filed 10/05/20 Page 5 of 10




 1
     in the motion to seal being denied, in accordance with the strong presumption of public access
 2
     to the Court’s files.
 3
     5.      DESIGNATING PROTECTED MATERIAL
 4
             5.1.    Exercise of Restraint and Care in Designating Material for Protection. Each
 5
     party or non-party that designates information or items for protection under this agreement
 6
     must take care to limit any such designation to specific material that qualifies under the
 7
     appropriate standards. The designating party must designate for protection only those parts of
 8
     material, documents, items, or oral or written communications that qualify, so that other
 9
     portions of the material, documents, items, or communications for which protection is not
10
     warranted are not swept unjustifiably within the ambit of this agreement.
11
             Mass, indiscriminate, or routinized designations are prohibited. Designations that are
12
     shown to be clearly unjustified or that have been made for an improper purpose (e.g., to
13
     unnecessarily encumber or delay the case development process or to impose unnecessary
14
     expenses and burdens on other parties) expose the designating party to sanctions.
15
             If it comes to a designating party’s attention that information or items that it designated
16
     for protection do not qualify for protection, the designating party must promptly notify all other
17
     parties that it is withdrawing the mistaken designation.
18
             5.2.    Manner and Timing of Designations. Except as otherwise provided in this
19
     agreement (see, e.g., second paragraph of section 5.2(a) below), or as otherwise stipulated or
20
     ordered, disclosure or discovery material that qualifies for protection under this agreement
21
     must be clearly so designated before or when the material is disclosed or produced.
22
                     (a)     Information in documentary form: (e.g., paper or electronic documents
23
     and deposition exhibits, but excluding transcripts of depositions or other pretrial or trial
24
     proceedings), the designating party must affix the word “CONFIDENTIAL” to each page that
25
     contains confidential material. If only a portion or portions of the material on a page qualifies
26


      STI P. M OT. A ND P RO T ECTI VE O RD E R              SCHROETER GOLDMARK & BENDER
                                                             500 Central Building ● 810 Third Avenue ● Seattle, WA 98104
      -5                                                             Phone (206) 622-8000 ● Fax (206) 682-2305
      (No. 2:20-CV-00995-TSZ)
          Case 2:20-cv-00995-TSZ Document 12 Filed 10/05/20 Page 6 of 10




 1
     for protection, the producing party also must clearly identify the protected portion(s) (e.g., by
 2
     making appropriate markings in the margins).
 3
                     (b)     Testimony given in deposition or in other pretrial proceedings: the
 4
     parties and any participating non-parties must identify on the record, during the deposition or
 5
     other pretrial proceeding, all protected testimony, without prejudice to their right to so
 6
     designate other testimony after reviewing the transcript. Any party or non-party may, within
 7
     fifteen days after receiving the transcript of the deposition or other pretrial proceeding,
 8
     designate portions of the transcript, or exhibits thereto, as confidential. If a party or non-party
 9
     desires to protect confidential information at trial, the issue should be addressed during the pre-
10
     trial conference.
11
                     (c)     Other tangible items: the producing party must affix in a prominent
12
     place on the exterior of the container or containers in which the information or item is stored
13
     the word “CONFIDENTIAL.” If only a portion or portions of the information or item warrant
14
     protection, the producing party, to the extent practicable, shall identify the protected portion(s).
15
             5.3.    Inadvertent Failures to Designate. If timely corrected, an inadvertent failure to
16
     designate qualified information or items does not, standing alone, waive the designating party’s
17
     right to secure protection under this agreement for such material. Upon timely correction of a
18
     designation, the receiving party must make reasonable efforts to ensure that the material is
19
     treated in accordance with the provisions of this agreement.
20
     6.      CHALLENGING CONFIDENTIALITY DESIGNATIONS
21
             6.1.    Timing of Challenges. Any party or non-party may challenge a designation of
22
     confidentiality at any time. Unless a prompt challenge to a designating party’s confidentiality
23
     designation is necessary to avoid foreseeable, substantial unfairness, unnecessary economic
24
     burdens, or a significant disruption or delay of the litigation, a party does not waive its right to
25
     challenge a confidentiality designation by electing not to mount a challenge promptly after the
26
     original designation is disclosed.


      STI P. M OT. A ND P RO T ECTI VE O RD E R              SCHROETER GOLDMARK & BENDER
                                                              500 Central Building ● 810 Third Avenue ● Seattle, WA 98104
      -6                                                              Phone (206) 622-8000 ● Fax (206) 682-2305
      (No. 2:20-CV-00995-TSZ)
          Case 2:20-cv-00995-TSZ Document 12 Filed 10/05/20 Page 7 of 10




 1
            6.2.    Meet and Confer. The parties must make every attempt to resolve any dispute
 2
     regarding confidential designations without court involvement. Any motion regarding
 3
     confidential designations or for a protective order must include a certification, in the motion
 4
     or in a declaration or affidavit, that the movant has engaged in a good faith meet and confer
 5
     conference with other affected parties in an effort to resolve the dispute without court action.
 6
     The certification must list the date, manner, and participants to the conference. A good faith
 7
     effort to confer requires a face-to-face meeting or a telephone conference.
 8
            6.3.    Judicial Intervention. If the parties cannot resolve a challenge without court
 9
     intervention, the designating party may file and serve a motion to retain confidentiality under
10
     Local Civil Rule 7 (and in compliance with Local Civil Rule 5(g), if applicable). The burden
11
     of persuasion in any such motion shall be on the designating party. Frivolous challenges, and
12
     those made for an improper purpose (e.g., to harass or impose unnecessary expenses and
13
     burdens on other parties) may expose the challenging party to sanctions. All parties shall
14
     continue to maintain the material in question as confidential until the court rules on the
15
     challenge.
16
     7.     PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED IN
17
     OTHER LITIGATION
18
            If a party is served with a subpoena or a court order issued in other litigation that
19
     compels disclosure of any information or items designated in this action as
20
     “CONFIDENTIAL,” that party must:
21
                    (a)     promptly notify the designating party in writing and include a copy of
22
     the subpoena or court order;
23
                    (b)     promptly notify in writing the party who caused the subpoena or order
24
     to issue in the other litigation that some or all of the material covered by the subpoena or order
25
     is subject to this agreement. Such notification shall include a copy of this agreement; and
26


      STI P. M OT. A ND P RO T ECTI VE O RD E R             SCHROETER GOLDMARK & BENDER
                                                            500 Central Building ● 810 Third Avenue ● Seattle, WA 98104
      -7                                                            Phone (206) 622-8000 ● Fax (206) 682-2305
      (No. 2:20-CV-00995-TSZ)
           Case 2:20-cv-00995-TSZ Document 12 Filed 10/05/20 Page 8 of 10




 1
                    (c)     cooperate with respect to all reasonable procedures sought to be pursued
 2
     by the designating party whose confidential material may be affected.
 3
     8.     UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
 4
            If a receiving party learns that, by inadvertence or otherwise, it has disclosed
 5
     confidential material to any person or in any circumstance not authorized under this agreement,
 6
     the receiving party must immediately (a) notify in writing the designating party of the
 7
     unauthorized disclosures, (b) use its best efforts to retrieve all unauthorized copies of the
 8
     protected material, (c) inform the person or persons to whom unauthorized disclosures were
 9
     made of all the terms of this agreement, and (d) request that such person or persons execute
10
     the “Acknowledgment and Agreement to Be Bound” that is attached hereto as Exhibit A.
11
     9.     INADVERTENT           PRODUCTION          OF    PRIVILEGED                     OR         OTHERWISE
12
     PROTECTED MATERIAL
13
            When a producing party gives notice to receiving parties that certain inadvertently
14
     produced material is subject to a claim of privilege or other protection, the obligations of the
15
     receiving parties are those set forth in Federal Rule of Civil Procedure 26(b)(5)(B). This
16
     provision is not intended to modify whatever procedure may be established in an e-discovery
17
     order or agreement that provides for production without prior privilege review. The parties
18
     agree to the entry of a non-waiver order under Fed. R. Evid. 502(d) as set forth herein.
19
     10.    NON TERMINATION
20
            The confidentiality obligations imposed by this agreement shall remain in effect until
21
     a designating party agrees otherwise in writing or a court orders otherwise.
22

23

24

25

26


      STI P. M OT. A ND P RO T ECTI VE O RD E R            SCHROETER GOLDMARK & BENDER
                                                           500 Central Building ● 810 Third Avenue ● Seattle, WA 98104
      -8                                                           Phone (206) 622-8000 ● Fax (206) 682-2305
      (No. 2:20-CV-00995-TSZ)
          Case 2:20-cv-00995-TSZ Document 12 Filed 10/05/20 Page 9 of 10




 1
            IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
 2
     DATED this 29th day of September, 2020.
 3
      By: s/Elizabeth A. Hanley                      By:     s/Justin A. Steiner
 4    Elizabeth A. Hanley, WSBA #38233               Justin A. Steiner, WSBA #45314
      Jamal N. Whitehead, WSBA #39818                Bryan T. Terry, WSBA #39645
 5    SCHROETER GOLDMARK & BENDER                    MULLIN, ALLEN & STEINER PLLC
      810 Third Avenue, Suite 500                    101 Yesler Way, Suite 400
 6    Seattle, WA 98104                              Seattle, WA 98104
 7    Attorneys for Plaintiff                        Attorneys for Defendant
 8          The parties’ stipulated motion, docket no. 11, is GRANTED, and IT IS SO ORDERED.
 9
            IT IS FURTHER ORDERED that pursuant to Fed. R. Evid. 502(d), the production of
10
     any documents in this proceeding shall not, for the purposes of this proceeding or any other
11
     federal or state proceeding, constitute a waiver by the producing party of any privilege
12

13   applicable to those documents, including the attorney-client privilege, attorney work-product

14   protection, or any other privilege or protection recognized by law.

15          DATED this 5th day of October, 2020.
16

17

18
                                                          A
                                                          Thomas S. Zilly
19                                                        United States District Judge
     Presented by:
20
     s/Elizabeth A. Hanley
21   Elizabeth A. Hanley, WSBA #38233
     Jamal N. Whitehead, WSBA #39818
22
     SCHROETER GOLDMARK & BENDER
23   810 Third Avenue, Suite 500
     Seattle, WA 98104
24   Phone: (206) 622-8000
     Fax: (206) 682-2305
25   Email: hanley@sgb-law.com
             whitehead@sgb-law.com
26
     Attorneys for Plaintiff


      STI P. M OT. A ND P RO T ECTI VE O RD E R           SCHROETER GOLDMARK & BENDER
                                                           500 Central Building ● 810 Third Avenue ● Seattle, WA 98104
      -9                                                           Phone (206) 622-8000 ● Fax (206) 682-2305
      (No. 2:20-CV-00995-TSZ)
         Case 2:20-cv-00995-TSZ Document 12 Filed 10/05/20 Page 10 of 10




 1
                                                EXHIBIT A
 2
                     ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
 3
              I, ____________________________________ [print or type full name], of
 4
     ____________________________________ [print or type full address], declare under penalty
 5
     of perjury that I have read in its entirety and understand the Stipulated Protective Order that
 6
     was issued by the United States District Court for the Western District of Washington on [date]
 7
     in the case of Chinn v. Whidbey Public Hospital District d/b/a Whidbey Health Medical Center,
 8
     No. 20-cv-00995-TSZ (W.D. Wash.). I agree to comply with and to be bound by all the terms
 9
     of this Stipulated Protective Order and I understand and acknowledge that failure to so comply
10
     could expose me to sanctions and punishment in the nature of contempt. I solemnly promise
11
     that I will not disclose in any manner any information or item that is subject to this Stipulated
12
     Protective Order to any person or entity except in strict compliance with the provisions of this
13
     Order.
14
              I further agree to submit to the jurisdiction of the United States District Court for the
15
     Western District of Washington for the purpose of enforcing the terms of this Stipulated
16
     Protective Order, even if such enforcement proceedings occur after termination of this action.
17

18   Date:

19
     City and State where sworn and signed:
20

21
     Printed name:
22

23   Signature:
24

25

26


      STI P. M OT. A ND P RO T ECTI VE O RD E R              SCHROETER GOLDMARK & BENDER
                                                             500 Central Building ● 810 Third Avenue ● Seattle, WA 98104
      - 10                                                           Phone (206) 622-8000 ● Fax (206) 682-2305
      (No. 2:20-CV-00995-TSZ)
